Citation Nr: 0504095	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  00-11 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claim for VA compensation for a bilateral knee disability.

The Board has remanded the case during the course of this 
appeal in April 2001 and May 2003 for additional evidentiary 
and procedural development.  The most recent RO determination 
regarding the merits of the claim was in July 2004, in which 
the denial of service connection for a bilateral knee 
disability was confirmed.  The case was returned to the Board 
in November 2004 and the veteran continues his appeal.


FINDINGS OF FACT

1.  A chronic disability of the right knee did not have its 
onset during active duty.

2.  A chronic disability of the left knee did not have its 
onset during active duty.


CONCLUSION OF LAW

A chronic orthopedic disability of the right and left knee 
was not incurred, nor is it presumed to have been incurred in 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
1110); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The RO has provided the veteran with express notice of the 
provisions of the VCAA in correspondence dated in September 
2001, in which it provided the veteran with an explanation of 
how VA would assist him in obtaining necessary information 
and evidence.  The veteran has been made aware of the 
information and evidence necessary to substantiate his claims 
and has been provided opportunities to submit such evidence.  
A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claims during the course of the 
two remands which occurred during this appeal.  He has also 
been provided with a VA examination which provided a medical 
nexus opinion addressing the issue on appeal.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  The veteran's service 
medical records and relevant private and VA medical records 
for the period from 1979 to 2004 have been obtained and 
associated with the record.  He has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his 
claims, and he has been notified of VA's efforts to assist 
him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating the claims.  For these reasons, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.

Factual Background and Analysis

In his written contentions and his hearing testimony before 
the Board in August 2003, the veteran stated that during 
active duty in the autumn of 1952, he sustained bilateral 
knee injuries as a result of slipping on a staircase while 
carrying heavy boxes of medical equipment.  He testified that 
he did not immediately seek treatment for his knees during 
service.  However, he also reported that he went on sick call 
for his knees.  He stated that after his discharge from the 
military in February 1954, he first received medical 
treatment for his knees in September 1954 from a private 
physician.  He noted that this physician was no longer alive 
and that his records of treatment in 1954 were unobtainable.  
According to the veteran, he experienced bilateral knee pain 
ever since service and that he was informed by his private 
physician, M. K. D., M.D., that he had a bilateral 
degenerative knee disability that was due to an old traumatic 
injury and that both knees required treatment with total knee 
replacement surgery.  The veteran reported that he was a 
medical supply clerk in service, but after service he held a 
career in the sale of automobiles and motor homes.

The veteran's service medical records show no complaints or 
treatment for any knee disorder or injury during service.  
The report of his separation examination in February 1954 
shows normal findings on evaluation of his musculoskeletal 
system.

VA examinations conducted in October 1979 and in December 
1982, found no musculoskeletal abnormalities on clinical 
review.

In a lay witness statement dated in November 1999, C.L.S. 
reported that he knew the veteran personally for 25 years, 
from 1974, and that during that entire time the veteran had 
always had problems with painful knees.

Private and VA medical records dated from 1979 to 2004 
document that the veteran was first treated by Dr. D. for 
bilateral knee arthralgia with severe end-stage 
osteoarthritis in October 1999.  In January 2002, the veteran 
underwent bilateral knee arthroplasty for surgical 
replacement of his diseased knee joints with prosthetic 
joints.  Significantly, Dr. D.'s records show that during 
treatment and consultation in October 1999 and January 2002, 
the veteran related no known specific history of traumatic 
injury or known initial inciting events that precipitated his 
bilateral knee symptoms.  Even though he reported that he was 
a paratrooper during service, he did not recall sustaining 
any specific major knee injuries on any of his jumps.  In 
this regard, the veteran's DD-214 and service medical records 
do not corroborate his historical account as they do not 
indicate that he ever received paratrooper training or was 
qualified as a paratrooper.  Dr. Drakeford's records do not 
contain any opinion on part of this treating physician 
indicating that the veteran's knee disabilities were related 
to service or otherwise due to any old traumatic injury, as 
alleged by the veteran at his August 2003 hearing.  VA 
treatment reports reflect the veteran's history of bilateral 
knee replacement surgery, but do not provide any objective 
opinion linking his knee disorders with service.

At a VA examination conducted in August 2002, the veteran 
reported that he had no known history of injury to either 
knee.  The VA examiner noted the veteran's prior bilateral 
knee surgery for prosthetic replacement in January 2002.  The 
diagnosis degenerative arthrosis of both knees, with 
resulting bilateral total knee arthroplasties.  The physician 
reported that the veteran did not have a history of acute 
injury that resulted in his knee disabilities.  In an 
addendum to this examination dated in September 2002, the 
examiner stated that he was unable to connect the veteran's 
degenerative arthrosis to any service-related condition.  The 
examiner took notice that the veteran was over 70 years old 
at the time, and that his period of military service dated 
back nearly 50 years earlier.  

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).  Service connection may be granted for 
any disease diagnosed after discharge from active duty when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Moreover, in the case of arthritis, 
service connection may be granted if such disease is 
manifested in service, or manifested to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

In the present case, the Board finds that the weight of the 
evidence is against the veteran's claim for VA compensation 
for a bilateral knee disability.  His service medical records 
do not show any chronic orthopedic abnormalities of his knees 
and do not otherwise substantiate his allegation that he 
sustained traumatic injuries to both knees during active 
duty.  The post-service medical records show no diagnosis of 
any chronic disability of either knee until 1999, some 45 
years after his discharge from the military, and none of 
these records offer any objective link between his bilateral 
knee disorder and his period of service.  The veteran's own 
opinion regarding the relationship between his military 
service and his current bilateral knee disorder is 
insufficient to establish an objective nexus as he is not a 
trained medical professional and as such, he is not qualified 
to make medical diagnoses of his own condition and offer 
opinions regarding the etiology of his current bilateral knee 
disorder that are of any probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Therefore, as there is no objective evidence associating the 
veteran's bilateral knee disorder with his period of active 
duty, his claims of entitlement to service connection in this 
regard must be denied.  Because the evidence in this case is 
not approximately balanced, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


